DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Suzuki for a “tag reader and tag reading system” filed December 15, 2020 has been examined.  
This application claims foreign priority based on the application 2020-029098 filed February 25, 2020 in Japan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Referring to claims 1, 8 and 14, Claim limitation “a communication controller or a communicator control circuit configured to control an output level of an output signal” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a communication controller” coupled with functional language “configured to control an output level of an output signal” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a communication controller or the communication control circuit 24 of the tag reader 10 is particularly in the form of a control circuit for communicating with the RFID tag via the antenna 25 (See Specification page 7 line 26 to page 8 line 7, fig. 1).

Referring to claim 1, Claim limitation “a communication interface configured to communicate with a host device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a communication controller” coupled with functional language “configured to communicate with a host device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the communication I/F 26 is an interface for communicating with an external device of the tag reader 10 is particularly in the form of a wire communication or an interface for wireless communication (See Specification page 8 lines 19 to 28, fig. 1).

Referring to claims 1, 8 and 14, Claim limitation “a processor configured to specify a minimum output level of the output signal” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a communication controller” coupled with functional language “configured to specify a minimum output level” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor 21 controls each unit of the tag reader 10 is particularly in the form of an arithmetic circuit such as a CPU (See Specification page 7 lines 9 to 18, fig. 1).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Sano et al. (US# 9,082,026) in view of Fujino (US# 8,274,372).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Referring to claim 1, Sano et al. disclose a tag reader (i.e. a wireless tag transmission and reception terminal 60) (column 14 line 58 to column 15 line 4; see Figures 12 and 13), comprising:
a communication controller (78) configured to control an output level of an output signal to be output from an antenna (59) for reading a wireless tag (D8) (i.e. the antenna 59 for transmitting a radio wave (i.e. an output signal) to a wireless tag (D8), for example, the a communication controller) that receives a transmission power control signal from the transmission-power control section 23 of the wireless tag communication control device 61 and increases or decreases electric power transmitted the radio wave to the wireless tag)(column 15 lines 5 to 38; see Figures 12-13);
a communication interface configured to communicate with a host device (i.e. communication between the wireless tag transmission and reception terminal 60 and the wireless tag communication control device 61 (i.e. a host device) in this embodiment may be performed by wire (cable 12) (i.e. a communication interface) or may be performed by radio) (column 16 lines 5 to 8; see Figures 1 and 12-13), and
a processor (62) configured to specify a minimum output level of the output signal at which the wireless tag (D8) can be read and transmit the minimum output level to the host device through the communication interface (i.e. a communication state detecting and determining section (22) of a wireless tag communication device determine that if the detected communication state D is equal to or smaller than the threshold "f" in Act A1107, the wireless tag communication device shifts to Act A1109 and selects or calculates a search end power value a host device). A control signal for controlling whether transmission power from the wireless tag transmission and reception terminal 60 should be increased or decreased is generated) (column 15 lines 55 to 61; see Figures 12 and 13).
However, Sano et al. did not explicitly disclose the tag reader includes the processor that are separate from the host device.
In the same field of endeavor of a wireless RFID tag communication system, Fujino teaches that the tag reader (200) includes the processor (202) (i.e. a handheld reader (200) includes a control circuit (202).  The control circuit 202 is connected to the radio frequency circuits 201L and 201M and the wireless LAN communication part 203 and controls them. At Step S120, the control circuit 202 stores the value of the "TX_PWR" signal relating to the required minimum optimal transmission value at that time as P1 to be used at Step S111 next time. Specifically, the control circuit 202 stores the value of P1 in the RAM or the non-volatile memory 202E, for example. The minimum power required for communication with the RFID tag becomes the larger if the distance from the RFID tag gets the longer. Therefore, by calculating the required minimum power as above, the distance to the representative RFID tag Ta, Tb or Tc 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize that having the control circuit in the handheld reader device determine the required minimum optimal transmission value at the time as P1 to be used to communicate with the RFID tag and send the transmission value for storage taught by Fujino as relocating the communication state detecting and determining section from the wireless tag communication control device to the wireless tag transmission and reception terminal of Sano et al. because having the communication state detecting and determining section in the wireless tag communication control device would provide an alternative embodiment to operate the wireless tag communication system.

Referring to Claim 2, Sano et al. in view of Fujino disclose the tag reader according to claim 1, Sano et al. disclose wherein the communication controller is further configured to incrementally change the output level of the output signal in repeated reading attempts of the wireless tag (i.e. if the transmission-power control section reduces the transmission power quicker than the user moving in the direction in which the wireless tag is detected, the communication state does not exceeds the threshold "a". If the communication state is equal to or smaller than the first threshold "a" and equal to or larger than the second threshold "b", the transmission-power control section increase the transmission power by one step (see A710 in FIG. 7). If the user stays in the location A, the transmission power repeatedly changes to P2 and the transmission power higher than P2 by one step. The threshold "b" is a second threshold (a second communication state value) for determining, if the communication state falls below the 

Referring to Claim 3, Sano et al. in view of Fujino disclose the tag reader according to claim 2, Sano et al. disclose wherein the output level is increased from an initial value (P1) for the repeated reading attempts (i.e. the user sets an ID of a search target and the transmission power initial value P1. The wireless tag D8 is present in the communicable area AP1 in this case. The user can read information from the wireless tag D8 by slightly moving the main body 11 and the antenna 13 (column 6 lines 60 to 64; see Figure 7 step A701). if the communication state is equal to or smaller than the first threshold "a" and equal to or larger than the second threshold "b", the transmission-power control section increase the transmission power by one step (see A710 in FIG. 7). If the user stays in the location A, the transmission power repeatedly changes to P2 and the transmission power higher than P2 by one step. The threshold "b" is a second threshold (a second communication state value) for determining, if the communication state falls below the threshold "b", that a target wireless tag D deviates from a communicable range (column 9 lines 46 to 59; see Figure 7).

Referring to Claim 4, Sano et al. in view of Fujino disclose the tag reader according to claim 3, Sano et al. disclose wherein the communication controller decreases the output value with a predetermined decrease width stored in a memory of the tag reader (i.e. in next Act A706, the wireless tag communication device sends a power control signal from the communication-state detecting and determining section 22 to the transmission-power control section 23 to reduce the transmission power by one step. The wireless tag communication device 
 
 	Referring to Claim 5, Sano et al. in view of Fujino disclose the tag reader according to claim 2, Sano et al. disclose wherein the output level is decreased from an initial value for the repeated reading attempts (i.e. the user sets an ID of0 a search target and the transmission power initial value P1. The wireless tag D8 is present in the communicable area AP1 in this case. The user can read information from the wireless tag D8 by slightly moving the main body 11 and the antenna 13 (column 6 lines 60 to 64; see Figure 7 step A701).  In next Act A706, the wireless tag communication device sends a power control signal from the communication-state detecting and determining section 22 to the transmission-power control section 23 to reduce the transmission power by one step (i.e. the output level is decreased from an initial value). The wireless tag communication device returns to Act A702) (column 7 lines 56 to 61; see Figure 7).  As long as a communication state is satisfactory, the wireless tag communication device shifts to Acts A703 to A706 and returns to Act A702. Therefore, the transmission power is reduced (column 8 line 59 to column 9 line 3; see Figure 7).

Referring to Claim 6, Sano et al. in view of Fujino disclose the tag reader according to claim 2, Sano et al. disclose wherein the increment of the incremental change is a fixed value (i.e. the user sets an ID of a search target and the transmission power initial value P1. The wireless tag D8 is present in the communicable area AP1 in this case. The user can read the increment of the incremental change is a fixed value). The threshold "b" is a second threshold (a second communication state value) for determining, if the communication state falls below the threshold "b", that a target wireless tag D deviates from a communicable range (column 9 lines 46 to 59; see Figure 7).

Claims 7-11 and 13-20 are rejected under 35 U.S.C. 103 as being obvious over Sano et al. (US# 9,082,026) in view of Fujino (US# 8,274,372) as applied to claim 1, and further in view of Tsuchida et al. (US# 9,268,980).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 

Referring to Claim 7, Sano et al. in view of Fujino disclose the tag reader according to claim 1, however, Sano et al. in view of Fujino did not explicitly disclose wherein the processor transmits the minimum output level to the host device together with tag information read from the wireless tag.
In the same field of endeavor of a wireless RFID tag communication system, Tsuchida et al. teaches that the processor transmits the minimum output level to the host device together with tag information read from the wireless tag (i.e. a search assistance image 61 which indicates information corresponding to the reply signal level (i.e. a minimum output level), and a tag ID image 62 which indicates ID information (i.e. tag information) of the target wireless tag. The search assistance image 61 includes a scale 63 indicating the relative distance and a degree of the reply signal level, a self-location image 64 which is displayed at the center of the scale 63 and represents the main body 11, and a tag image 65 which indicates the target wireless tag. The radius of concentric circle of the scale 63 indicates the relative distance between the main body 11 and the target wireless tag) (column 11 lines 46 to 58; see Figure 9A to 11) in order to locate the target wireless tag easily.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize that having the main body to receive the information corresponding to the reply signal level and the tag ID image which indicates ID information of the target wireless tag taught by Tsuchida et al. in the query and response generating and detecting section that detects and decodes content of a response signal received 

 Referring to claim 8, Sano et al. disclose a tag reader (i.e. a wireless tag transmission and reception terminal 60) (column 14 line 58 to column 15 line 4; see Figures 12 and 13), comprising:
an antenna (59) (page 14 lines 58 to 67; see Figure 12);
a communication control circuit (78) connected to the antenna (59) and configured to control an output level of an output signal output from the antenna (59) for reading a wireless tag (D8) (i.e. the antenna 59 for transmitting a radio wave (i.e. an output signal) to a wireless tag (D8), for example, the wireless tag D8 and receiving a radio wave from the wireless tag D8 is connected to the wireless tag transmission and reception terminal 60.  The wireless tag communication control device 61 includes a transmission-power control section 63 that sends a transmission power control signal for controlling transmission power of transmission from the antenna 59 on the basis of a result of the determination, a transmission-power storing section 64 that stores the transmission power controlled by the transmission-power control section 63, an interface (IF) section 67 that performs communication with a host computer or the like, a power supply section 68 that supplies electric power to the sections, and an overall control section 69 that controls the sections as a whole.  A transmission power section 78 (i.e. a communication controller circuit) that receives a transmission power control signal from the transmission-; and
a processor (62) connected to the communication control circuit (78) (column 15 lines 19 to 38; see Figures 12-13) and configured to:
execute a plurality of reading attempts of the wireless tag using different output levels (i.e. if the transmission-power control section reduces the transmission power quicker than the user moving in the direction in which the wireless tag is detected, the communication state does not exceeds the threshold "a". If the communication state is equal to or smaller than the first threshold "a" and equal to or larger than the second threshold "b", the transmission-power control section increase the transmission power by one step (see A710 in FIG. 7). If the user stays in the location A, the transmission power repeatedly changes to P2 and the transmission power higher than P2 by one step. The threshold "b" is a second threshold (a second communication state value) for determining, if the communication state falls below the threshold "b", that a target wireless tag D deviates from a communicable range) (column 9 lines 46 to 59; see Figure 7);
determine a minimum output level for the output signal at which the wireless tag can be read in the plurality of reading attempts (i.e. a communication state detecting and determining section (22) of a wireless tag communication device determine that if the detected communication state D is equal to or smaller than the threshold "f" in Act A1107, the wireless tag communication device shifts to Act A1109 and selects or calculates a search end power value from the transmission power values stored in the transmission-power storing section 24. In next Act A1110, the wireless tag communication device sets the selected or calculated transmission power value as the transmission power value Pmin at the end of the search. A computer program a host device). A control signal for controlling whether transmission power from the wireless tag transmission and reception terminal 60 should be increased or decreased is generated) (column 15 lines 55 to 61; see Figures 7, 12 and 13); and
transmit the minimum output value to a host device along with tag information read from the wireless tag (i.e. a result of the determination by the communication-state detecting section 62 is sent to the transmission-power control section 63 (i.e. a host device). A control signal for controlling whether transmission power from the wireless tag transmission and reception terminal 60 should be increased or decreased is generated) (column 15 lines 55 to 61; see Figures 12 and 13).
However, Sano et al. did not explicitly disclose the tag reader includes the processor that are separate from the host device and transmit the minimum output value to a host device along with tag information read from the wireless tag.
In the same field of endeavor of a wireless RFID tag communication system, Fujino teaches that the tag reader (200) includes the processor (202) (i.e. a handheld reader (200) includes a control circuit (202).  The control circuit 202 is connected to the radio frequency circuits 201L and 201M and the wireless LAN communication part 203 and controls them. At Step S120, the control circuit 202 stores the value of the "TX_PWR" signal relating to the required minimum optimal transmission value at that time as P1 to be used at Step S111 next time. Specifically, the control circuit 202 stores the value of P1 in the RAM or the non-volatile 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize that having the control circuit in the handheld reader device determine the required minimum optimal transmission value at the time as P1 to be used to communicate with the RFID tag and send the transmission value for storage taught by Fujino as relocating the communication state detecting and determining section from the wireless tag communication control device to the wireless tag transmission and reception terminal of Sano et al. because having the communication state detecting and determining section in the wireless tag communication control device would provide an alternative embodiment to operate the wireless tag communication system.
In the same field of endeavor of a wireless RFID tag communication system, Tsuchida et al. teaches that the processor transmits the minimum output level to the host device together with tag information read from the wireless tag (i.e. a search assistance image 61 which indicates information corresponding to the reply signal level (i.e. a minimum output level), and a tag ID image 62 which indicates ID information (i.e. tag information) of the target wireless tag. The search assistance image 61 includes a scale 63 indicating the relative distance and a degree of the reply signal level, a self-location image 64 which is displayed at the center of the scale 63 and represents the main body 11, and a tag image 65 which indicates the target wireless tag. The radius of concentric circle of the scale 63 indicates the relative distance between the 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize that having the main body to receive the information corresponding to the reply signal level and the tag ID image which indicates ID information of the target wireless tag taught by Tsuchida et al. in the query and response generating and detecting section that detects and decodes content of a response signal received from the wireless tag, and sends the content to the communication-state detecting and determining section of the wireless tag communication control device of Sano et al. in view of Fujino because transmitting the reply signal level and the tag ID image which indicates ID information of the target wireless tag to the wireless tag communication control device would provide an addition function of operation of the wireless tag communication system.

Referring to claim 9, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 8, Sano et al. disclose wherein the output level is decreased in the plurality of reading attempts based on a predetermined decrement (i.e. the user sets an ID of0 a search target and the transmission power initial value P1. The wireless tag D8 is present in the communicable area AP1 in this case. The user can read information from the wireless tag D8 by slightly moving the main body 11 and the antenna 13 (column 6 lines 60 to 64; see Figure 7 step A701).  In next Act A706, the wireless tag communication device sends a power control signal from the communication-state detecting and determining section 22 to the transmission-power control section 23 to reduce the transmission power by one step (i.e. the output level is decreased from an initial value). The wireless tag communication device returns to Act A702) 

Referring to claim 10, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 8, Sano et al. disclose wherein the processor is further configured to: determine whether an output level for a successful reading attempt is smaller than a previously stored output level of a successful reading attempt (i.e. in next Act A706, the wireless tag communication device sends a power control signal from the communication-state detecting and determining section 22 to the transmission-power control section 23 to reduce the transmission power by one step. The wireless tag communication device returns to Act A702 to repeat for different lower power values) (column 7 lines 56 to 61; see Figure 7).  As long as a communication state is satisfactory, the wireless tag communication device shifts to Acts A703 to A706 and returns to Act A702. Therefore, the transmission power is reduced) (column 8 lines 59 to column 9 line 3; see Figure 7); and
update the stored output value with the smaller output value if the output value is smaller than the stored output value (i.e. if the detected communication state value D is larger than the threshold "a", in Act A704, the wireless tag communication device compares, in a not-shown comparing section, a transmission power value at this point and a minimum value Pmin and determines whether the transmission power value is smaller than the minimum value Pmin. If the transmission power value at this point is smaller than the minimum value Pmin, the wireless tag communication device ends the search. A method of calculating the minimum value 

Referring to claim 11, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 8, Sano et al. disclose wherein output level is increased in the plurality of reading attempts based on the predetermined increment (i.e. the user sets an ID of a search target and the transmission power initial value P1. The wireless tag D8 is present in the communicable area AP1 in this case. The user can read information from the wireless tag D8 by slightly moving the main body 11 and the antenna 13 (column 6 lines 60 to 64; see Figure 7 step A701). if the communication state is equal to or smaller than the first threshold "a" and equal to or larger than the second threshold "b", the transmission-power control section increase the transmission power by one step (see A710 in FIG. 7). If the user stays in the location A, the transmission power repeatedly changes to P2 and the transmission power higher than P2 by one step. The threshold "b" is a second threshold (a second communication state value) for determining, if the communication state falls below the threshold "b", that a target wireless tag D deviates from a communicable range) (column 9 lines 46 to 59; see Figure 7).

Referring to claim 13, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 8, Fujino discloses wherein the wireless tag is a radio frequency identification (RFID) tag (column 2 lines 62 to 65; see Figures 1 to 3).

Referring to claims 14-18, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader, although different in scope from the claims 8-11 and 13, the claims 14-18 contains 

Referring to claim 19, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 14, Tsuchida et al. disclose wherein the host device includes a display screen (15) (column 2 lines 57 to 60; see Figure 1A);
and is configured to indicate an estimated position of the wireless tag on the display screen, the estimated position being calculated based on the minimum output level at which the wireless tag has been successfully read (i.e. even if the wireless tag is hard to be read because the type of the tag or installing environment is different, the transmission output in the near-field mode is set to be higher than the minimum output sufficient for reading the wireless tag. Therefore, the user can easily read the tag and detect the reply signal strength (RSSI), except for a wireless tag that is nearly impossible to be read. When the wireless tag is easy to be read, though a range that the wireless tag is readable becomes broader, it is possible to cut down the range more sufficiently than when the search is started. Thereby the user is able to identify the tag depending on the reply signal strength (RSSI). Next, the screen to be displayed on the display unit 15 during the search will be described. FIG. 9A is an exemplary display screen to be displayed on the display unit 15 during the search. The display screen displays a relative distance between the main body 11 and the target wireless tag, a search assistance image 61 which indicates information corresponding to the reply signal level, and a tag ID image 62 which indicates ID information of the target wireless tag. The search assistance image 61 includes a scale 63 indicating the relative distance and a degree of the reply signal level, a self-location image 64 which is displayed at the center of the scale 63 and represents the main body 11, and a 

Referring to claim 20, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 14, Sano et al. disclose wherein the tag reader further comprises: a grip part (16) configured to be held by an operator; and a host holding part configured to hold the host device (i.e. the main body 11 includes input keys 14 for a user to input data and a display section 15 that displays a job to be executed, a state or a communication result of the wireless tag communication device, and the like. The antenna 13 includes a grip 16 for the user to hold the antenna 13 and a housing 17. Although not shown in the figure, the antenna 13 and the main body 11 may be able to be coupled and integrated) (column 3 lines 18 to 24; see Figure 1B).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Sano et al. (US# 9,082,026) in view of Fujino (US# 8,274,372) in view of Tsuchida et al. (US# 9,268,980) as applied to claim 11, and further in view of Zumsteg (US# 10,127,414).

Referring to claim 12, Sano et al. in view of Fujino and Tsuchida et al. disclose the tag reader according to claim 11, however,  Sano et al. in view of Fujino and Tsuchida et al. did not explicitly disclose wherein the processor is further configured to determine whether the output level exceeds a specified value.
wherein the processor is further configured to determine whether the output level exceeds a specified value (i.e. the RFID reader then scans for RFID tags (S1220). After a designated period of time, if no RFID tags are read by the RFID reader, the EIR terminal increases the transmit power level of the RFID reader (S1230 b). If time elapses and no tags are read (S1240 b), the power is increased again, with these steps repeating until RFID tags are read (S1250 b) and/or the maximum transmit power is reached (S1250 c) (i.e. the output level exceeds a specified value). If the maximum power level has been reached and no tags have been scanned, the user is notified either visually or audibly by the EIR terminal (S1260 c). When tags are read at a level, When the tags are read at a given power level, the minimum transmit power level at a given distance is established (S1270)) (column 18 lines 26 to 38; see Figure 12) in order to improve efficiency for communicating with the RFID tag in the reader.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize that having the rfid reader to alert the user when the maximum power is exceed taught by Zumsteg in the wireless tag and reception terminal of Sano et al. because having the rfid reader to alert the user when the maximum power is exceed would provide efficiency to operate the wireless tag communication system.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684